Exhibit 10.3

 

EXECUTION VERSION

 

 

 

GUARANTY

 

Dated as of

 

October 27, 2015

 

among


THE GUARANTORS PARTY HERETO FROM TIME TO TIME,

 

and

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Collateral Agent

 

 



 



TABLE OF CONTENTS

 

      Page ARTICLE I         Definitions         Section 1.01   Credit Agreement
Definitions 1 Section 1.02   Other Defined Terms 1         ARTICLE II        
Guarantee         Section 2.01   Guarantee 2 Section 2.02   Guarantee of Payment
2 Section 2.03   No Limitations 3 Section 2.04   Reinstatement 4 Section 2.05  
Agreement To Pay; Subrogation 5 Section 2.06   Information 5         ARTICLE III
        Indemnity, Subrogation and Subordination         Section 3.01  
Indemnity, Subrogation and Subordination 5         ARTICLE IV        
Miscellaneous         Section 4.01   Notices 6 Section 4.02   Waivers; Amendment
6 Section 4.03   Administrative Agent’s and Collateral Agent’s Fees and
Expenses; Indemnification 7 Section 4.04   Successors and Assigns 8 Section 4.05
  Representations and Warranties 8 Section 4.06   Counterparts; Effectiveness;
Several Agreement 9 Section 4.07   Severability 9 Section 4.08   Governing Law;
Jurisdiction; Consent to Service of Process. 9 Section 4.09   [Reserved] 10
Section 4.10   Obligations Absolute 10 Section 4.11   Termination or Release 11
Section 4.12   Additional Restricted Subsidiaries 11 Section 4.13   Recourse;
Limited Obligations 12 Section 4.14   Intercreditor Agreements 12

i





SCHEDULES   Schedule I   Guarantors           EXHIBITS   Exhibit I   Form of
Guaranty Supplement  

ii



This GUARANTY, dated as of October 27, 2015, is among the Guarantors set forth
on Schedule I hereto and JPMorgan Chase Bank, N.A., as Administrative Agent and
Collateral Agent for the Secured Parties.

 

Reference is made to the Credit Agreement, dated as of October 27, 2015 (as
amended, restated, amended and restated, refinanced, replaced, extended,
supplemented and/or otherwise modified from time to time, the “Credit
Agreement”), among Coty Inc., a Delaware corporation (the “Parent Borrower”),
the lenders party thereto from time to time, JPMorgan Chase Bank, N.A., as
Administrative Agent and Collateral Agent and the other parties thereto from
time to time.

 

The Lenders have agreed to extend credit to the Borrowers subject to the terms
and conditions set forth in the Credit Agreement and the Issuing Banks have
agreed to issue Letters of Credit for the account of the Parent Borrower on the
terms and conditions set forth in the Credit Agreement. The obligations of the
Lenders to extend such credit and the obligations of the Issuing Banks to issue
Letters of Credit are, in each case, conditioned upon, among other things, the
execution and delivery of this Agreement by each Guarantor on the Closing Date.
The Guarantors are affiliates of one another and will derive substantial direct
and indirect benefits from (i) the extensions of credit to the Borrowers
pursuant to the Credit Agreement and (ii) the issuance of Letters of Credit by
the Issuing Banks in accordance with the Credit Agreement and are willing to
execute and deliver this Agreement in order to induce the Lenders to extend such
credit and the Issuing Banks to issue such Letters of Credit. Accordingly, the
parties hereto agree as follows:

 

ARTICLE I

Definitions

 

Section 1.01     Credit Agreement Definitions.

 

(a)     Capitalized terms used in this Agreement, including the preamble and
introductory paragraphs hereto, and not otherwise defined herein have the
meanings specified in the Credit Agreement.

 

(b)     The rules of construction specified in Article I of the Credit Agreement
also apply to this Agreement.

 

Section 1.02     Other Defined Terms.

 

As used in this Agreement, in addition to the terms defined in the preliminary
statements above, the following terms have the meanings specified below:

 

“Accommodation Payment” has the meaning assigned to such term in Article III.

 

“Agreement” means this Guaranty.

 

“Allocable Amount” has the meaning assigned to such term in Article III.

1



“Guaranteed Obligations” mean the “Obligations” as defined in the Credit
Agreement.

 

“Guarantors” means the Guarantors listed on Schedule 1 hereto and any other
Person that becomes a party to this agreement after the Closing Date pursuant to
Section 4.12; provided that if any such Guarantor is released from its
obligations hereunder as provided in Section 4.11, such Person shall cease to be
a Guarantor hereunder effective upon such releases.

 

“Guaranty Supplement” means an instrument substantially in the form of Exhibit I
hereto.

 

“Indemnitees” has the meaning assigned to such term in Section 4.03(b).

 

“Secured Parties” has the meaning provided in the Credit Agreement.

 

“UFCA” has the meaning assigned to such term in Article III.

 

“UFTA” has the meaning assigned to such term in Article III.

 

ARTICLE II

Guarantee

 

Section 2.01     Guarantee.

 

Each Guarantor irrevocably, absolutely and unconditionally guarantees, jointly
with the other Guarantors and severally, as a primary obligor and not merely as
a surety, the due and punctual payment and performance of the Guaranteed
Obligations, in each case, whether such Guaranteed Obligations are now existing
or hereafter incurred, and whether at maturity, by acceleration or otherwise.
Each of the Guarantors further agrees that the Guaranteed Obligations may be
extended, increased or renewed, amended or modified, in whole or in part,
without notice to, or further assent from, such Guarantor and that such
Guarantor will remain bound upon its guarantee hereunder notwithstanding any
such extension, increase, renewal, amendment or modification of any Guaranteed
Obligation. To the fullest extent permitted by applicable Law, each of the
Guarantors (i) waives promptness, presentment to, demand of payment from, and
protest to, any Guarantor or any other Loan Party of any of the Guaranteed
Obligations, and (ii) also waives notice of acceptance of its guarantee and
notice of protest for nonpayment.

 

Section 2.02     Guarantee of Payment.

 

Each of the Guarantors further agrees that its guarantee hereunder constitutes a
guarantee of payment when due (whether or not any bankruptcy or similar
proceeding shall have stayed the accrual of collection of any of the Guaranteed
Obligations or operated as a discharge thereof) and not of collection, and
waives any right to require that any resort be had by the Administrative Agent
or any other Secured Party to any security held for the payment of any of the
Guaranteed Obligations, or to any balance of any deposit account or credit on
the books of the Administrative Agent or any other Secured Party in favor of any
other Guarantor or any other Person. The obligations of each Guarantor hereunder
are independent of the obligations of any

2



other Guarantor or any Borrower, and a separate action or actions may be brought
and prosecuted against each Guarantor whether or not action is brought against
any other Guarantor or any Borrower and whether or not any other Guarantor or
any Borrower is joined in any such action or actions. Any payment required to be
made by a Guarantor hereunder may be required by the Administrative Agent or any
other Secured Party on any number of occasions.      

 

Section 2.03     No Limitations.

 

(a)     Except for termination or release of a Guarantor’s obligations hereunder
as expressly provided in Section 4.11, to the fullest extent permitted by
applicable Law, the obligations of each Guarantor hereunder shall not be subject
to any reduction, limitation, impairment or termination for any reason,
including any claim of waiver, release, surrender, alteration or compromise, and
shall not be subject to any defense or set-off, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of any of the Guaranteed Obligations, any impossibility in the
performance of any of the Guaranteed Obligations, or otherwise. Without limiting
the generality of the foregoing, to the fullest extent permitted by applicable
Law and except for termination or release of a Guarantor’s obligations hereunder
in accordance with the terms of Section 4.11 (but without prejudice to Section
2.04), the obligations of each Guarantor hereunder shall not be discharged
impaired or otherwise affected by (i) the failure of the Administrative Agent,
any other Secured Party or any other Person to assert any claim or demand or to
enforce any right or remedy under the provisions of any Loan Document or
otherwise; (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, any Loan Document or any other
agreement, including with respect to any other Guarantor under this Agreement;
(iii) the release of, or any impairment of any security held by the Collateral
Agent or any other Secured Party for the Guaranteed Obligations; (iv) any
default, failure or delay, willful or otherwise, in the performance of the
Guaranteed Obligations; (v) the failure to perfect any security interest in, or
the release of, any of the Collateral held by or on behalf of the Collateral
Agent or any other Secured Party; (vi) any change in the corporate existence,
structure or ownership of any other Loan Party, the lack of legal existence of
any Borrower or any other Guarantor or legal obligation to discharge any of the
Guaranteed Obligations by any Borrower or any other Guarantor for any reason
whatsoever, including, without limitation, in any insolvency, bankruptcy or
reorganization of any other Loan Party; (vii) the existence of any claim,
set-off or other rights that any Guarantor may have at any time against any
Borrower, the Administrative Agent, any other Secured Party or any other Person,
whether in connection with the Credit Agreement, the other Loan Documents or any
unrelated transaction; (viii) this Agreement having been determined (on
whatsoever grounds) to be invalid, non-binding or unenforceable against any
other Guarantor ab initio or at any time after the Closing Date; or (ix) any
other circumstance (including statute of limitations), any act or omission that
may or might in any manner or to any extent vary the risk of any Guarantor or
otherwise operate as a defense to, or discharge of, any Borrower, any Guarantor
or any other guarantor or surety as a matter of law or equity (in each case,
other than the payment in full in cash of all the Guaranteed Obligations
(excluding contingent obligations as to which no claim has been asserted,
obligations under Swap Agreements, Deposit Obligations and the outstanding
amount of LC Obligations related to any Letter of Credit that has been cash
collateralized, backstopped by a letter of credit reasonably satisfactory to the
applicable Issuing Bank or deemed reissued under another agreement reasonably
acceptable to the applicable Issuing Bank)). Each Guarantor expressly authorizes
the

3



applicable Secured Parties, to the extent permitted by the Security Agreement,
to take and hold security for the payment and performance of the Guaranteed
Obligations, to exchange, waive or release any or all such security (with or
without consideration), to enforce or apply such security and direct the order
and manner of any sale thereof in their sole discretion or to release or
substitute any one or more other guarantors or obligors upon or in respect of
the Guaranteed Obligations all without affecting the obligations of any
Guarantor hereunder. Anything contained in this Agreement to the contrary
notwithstanding, the obligations of each Guarantor under this Agreement shall be
limited to an aggregate amount equal to the largest amount that would not render
its obligations under this Agreement subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of the Bankruptcy Code of the United
States or any comparable provisions of any similar federal or state law.

 

(b)     To the fullest extent permitted by applicable Law and except for
termination or release of a Guarantor’s obligations hereunder in accordance with
the terms of Section 4.11 (but without prejudice to Section 2.04), each
Guarantor waives any defense based on or arising out of any defense of any
Borrower or any other Guarantor or the unenforceability of the Guaranteed
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of any Borrower or any other Guarantor, other than the payment
in full in cash of all the Guaranteed Obligations (excluding contingent
obligations as to which no claim has been asserted, obligations under Swap
Agreements, Deposit Obligations and the outstanding amount of LC Obligations
related to any Letter of Credit that has been cash collateralized, backstopped
by a letter of credit reasonably satisfactory to the applicable Issuing Bank or
deemed reissued under another agreement reasonably acceptable to the applicable
Issuing Bank). The Administrative Agent and the other Secured Parties may in
accordance with the terms of the Security Documents, at their election,
foreclose on any security held by one or more of them by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Guaranteed Obligations, make
any other accommodation with any Borrower or any other Guarantor or exercise any
other right or remedy available to them against any other Guarantor, without
affecting or impairing in any way the liability of any Guarantor hereunder
except to the extent the Guaranteed Obligations have been paid in full in cash
(excluding contingent obligations as to which no claim has been asserted,
obligations under Swap Agreements, Deposit Obligations and the outstanding
amount of LC Obligations related to any Letter of Credit that has been cash
collateralized, backstopped by a letter of credit reasonably satisfactory to the
applicable Issuing Bank or deemed reissued under another agreement reasonably
acceptable to the applicable Issuing Bank. To the fullest extent permitted by
applicable Law, each Guarantor waives any defense arising out of any such
election even though such election operates, pursuant to applicable Law, to
impair or to extinguish any right of reimbursement or subrogation or other right
or remedy of such Guarantor against any Borrower or any other Guarantor, as the
case may be, or any security. To the fullest extent permitted by applicable Law,
each Loan Party waives any and all suretyship defenses.

 

Section 2.04     Reinstatement.

 

Notwithstanding anything to contrary contained in this Agreement, each of the
Guarantors agrees that (a) its guarantee hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Guaranteed Obligation is rescinded or must otherwise be
restored by the Administrative Agent or any other Secured Party

4



upon the bankruptcy or reorganization (or any analogous proceeding in any
jurisdiction) of any Borrower or any other Guarantor or otherwise and (b) the
provisions of this Section 2.04 shall survive the termination of this Agreement.

 

Section 2.05     Agreement To Pay; Subrogation.

 

In furtherance of the foregoing and not in limitation of any other right that
the Administrative Agent or any other Secured Party has at law or in equity
against any Guarantor by virtue hereof, upon the failure of any Borrower or any
other Guarantor to pay any Guaranteed Obligation when and as the same shall
become due, whether at maturity, by acceleration, after notice of prepayment or
otherwise, each Guarantor hereby promises to and will forthwith pay, or cause to
be paid, to the Administrative Agent for distribution to the applicable Secured
Parties in cash the amount of such unpaid Guaranteed Obligation. Upon payment by
any Guarantor of any sums to the Administrative Agent as provided above, all
rights of such Guarantor against any Borrower or any other Guarantor arising as
a result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subject to Article III.

 

Section 2.06     Information.

 

Each Guarantor assumes all responsibility for being and keeping itself informed
of each Borrower’s and each other Guarantor’s financial condition and assets,
and of all other circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations and the nature, scope and extent of the risks that such
Guarantor assumes and incurs hereunder, and agrees that none of the
Administrative Agent or the other Secured Parties will have any duty to advise
such Guarantor of information known to it or any of them regarding such
circumstances or risks.

 

ARTICLE III

Indemnity, Subrogation and Subordination

 

Section 3.01     Indemnity, Subrogation and Subordination.

 

Upon payment by any Guarantor of any Guaranteed Obligations, all rights of such
Guarantor against any Borrower or any other Guarantor arising as a result
thereof by way of right of subrogation, contribution, reimbursement, indemnity
or otherwise shall in all respects be subordinate and junior in right of payment
to the prior payment in full in cash of all the Guaranteed Obligations
(excluding contingent obligations as to which no claim has been asserted,
obligations under Swap Agreements, Deposit Obligations and the outstanding
amount of LC Obligations related to any Letter of Credit that has been cash
collateralized, backstopped by a letter of credit reasonably satisfactory to the
applicable Issuing Bank or deemed reissued under another agreement reasonably
acceptable to the applicable Issuing Bank) and the termination of all
Commitments to any Loan Party under any Loan Document. If any amount shall
erroneously be paid to any Borrower or any other Guarantor on account of (i)
such subrogation, contribution, reimbursement, indemnity or similar right or
(ii) any such indebtedness of any Borrower or any other Guarantor, such amount
shall be held in trust for the benefit of the Secured Parties and shall promptly
be paid to the Administrative Agent to be

5



credited against the payment of the Guaranteed Obligations, whether matured or
unmatured, in accordance with the terms of the Credit Agreement and the other
Loan Documents. Subject to the foregoing, to the extent that any Guarantor
shall, under this Agreement or the Credit Agreement as a joint and several
obligor, repay any of the Guaranteed Obligations constituting Loans made to
another Loan Party under the Credit Agreement (an “Accommodation Payment”), then
the Guarantor making such Accommodation Payment shall be entitled to
contribution and indemnification from, and be reimbursed by, each of the other
Guarantors in an amount equal to a fraction of such Accommodation Payment, the
numerator of which fraction is such other Guarantor’s Allocable Amount and the
denominator of which is the sum of the Allocable Amounts of all of the
Guarantors; provided that such rights of contribution and indemnification shall
be subordinated to the prior payment in full, in cash, of all of the Guaranteed
Obligations (excluding contingent obligations as to which no claim has been
asserted, obligations under Swap Agreements, Deposit Obligations and the
outstanding amount of LC Obligations related to any Letter of Credit that has
been cash collateralized, backstopped by a letter of credit reasonably
satisfactory to the applicable Issuing Bank or deemed reissued under another
agreement reasonably acceptable to the applicable Issuing Bank). As of any date
of determination, the “Allocable Amount” of each Guarantor shall be equal to the
maximum amount of liability for Accommodation Payments which could be asserted
against such Guarantor hereunder and under the Credit Agreement without (a)
rendering such Guarantor “insolvent” within the meaning of Section 101 (31) of
the Bankruptcy Code of the United States, Section 2 of the Uniform Fraudulent
Transfer Act (“UFTA”) or Section 2 of the Uniform Fraudulent Conveyance Act
(“UFCA”), (b) leaving such Guarantor with unreasonably small capital or assets,
within the meaning of Section 548 of the Bankruptcy Code of the United States,
Section 4 of the UFTA, or Section 5 of the UFCA, or (c) leaving such Guarantor
unable to pay its debts as they become due within the meaning of Section 548 of
the Bankruptcy Code of the United States or Section 4 of the UFTA, or Section 5
of the UFCA.

 

ARTICLE IV

Miscellaneous

 

Section 4.01     Notices.

 

All communications and notices hereunder shall (except as otherwise expressly
permitted herein) be in writing and given as provided in Section 10.01 of the
Credit Agreement. All communications and notice hereunder to a Guarantor shall
be given in care of the Parent Borrower.

 

Section 4.02     Waivers; Amendment.

 

(a)     No failure by any Secured Party to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by Law. No
waiver of any

6



provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 4.02, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.

 

(b)     Subject to the Intercreditor Agreement, neither this Agreement nor any
provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Administrative Agent and
the Loan Party or Loan Parties with respect to which such waiver, amendment or
modification is to apply, subject to any consent required in accordance with
Section 10.02 of the Credit Agreement.

 

Section 4.03     Administrative Agent’s and Collateral Agent’s Fees and
Expenses; Indemnification.

 

(a)     Each Guarantor, jointly with the other Guarantors and severally, agrees
to reimburse the Administrative Agent and the Collateral Agent for its
reasonable and documented out-of-pocket fees and expenses incurred hereunder in
accordance with Section 10.03 of the Credit Agreement; provided that each
reference therein to the “Borrowers” shall be deemed to be a reference to “each
Guarantor.”

 

(b)     Each Guarantor shall indemnify the Agent, the other Secured Parties, and
each Affiliate, controlling Person, officers, director, employee, partner,
trustee, advisor, shareholder, agent and other representative and their
successors and permitted assigns of any of the foregoing persons (each such
person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the reasonable and documented out-of-pocket fees, charges and
disbursements of any counsel for any Indemnitee (limited to one counsel to the
Indemnitees, taken as a whole, and, if reasonably necessary, one additional
counsel in each jurisdiction in which any collateral is located or any
proceedings are held and one specialty counsel, if applicable, and, in the case
of an actual or perceived conflict of interest, one additional counsel to the
each group of similarly situated Indemnitees, taken as a whole), incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the syndication of the Commitments or the Loans, the execution or
delivery of any Loan Document or any other agreement or instrument contemplated
hereby, the performance by the parties to the Loan Documents of their respective
obligations thereunder or the consummation of the Transactions, any other
acquisition permitted hereby or any other transactions contemplated hereby, (ii)
any Loan or Letter of Credit or the use of the proceeds therefrom (including any
refusal by any issuing bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such letter of credit), (iii) any actual or alleged
presence or release of hazardous materials on or from any property currently or
formerly owned or operated by the Guarantors or any of their subsidiaries, or
any environmental liability related in any way to the Guarantors or any of their
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
resulted from (i) the gross negligence, bad faith or willful misconduct of such
Indemnitee, (ii) a material breach of the obligations of such Indemnitee

7



under the Loan Documents (in the case of the preceding clauses (i) and (ii), as
determined by a final, non-appealable judgment of a court of competent
jurisdiction) or (iii) any dispute solely among the Indemnitees (other than an
Arranger or Agent acting in their capacity as such or acting in a similar role
under the SplitCo Credit Documentation) and not arising out of any act or
omission of the Guarantors, their Subsidiaries or any of their Affiliates or
related to the presence or release of Hazardous Materials or violations of
Environmental Laws that first occur at a real property owned or leased by the
Guarantors or their Subsidiaries or any of their Affiliates after such property
is transferred to an Indemnitee or its successors or assigns by way of a
foreclosure, deed–in–lieu of foreclosure or similar transfer. Notwithstanding
the foregoing, each Indemnitee shall be obligated to refund and return any and
all amounts paid by the Borrowers, any Guarantor or any of their affiliates
under this paragraph to such Indemnitee for any such fees, expenses or damages
to the extent such Indemnitee is not entitled to payment of such amount in
accordance with the terms hereof. Each Indemnitee shall promptly notify the
Parent Borrower upon receipt of written notice of any claim or threat to
institute a claim; provided that any failure by any Indemnitee to give such
notice shall not relieve the loan parties from the obligation to indemnify such
Indemnitee.

 

(c)     To the extent permitted by applicable Law, none of parties hereto (nor
any Indemnitee) shall assert, and each hereby waives, any claim against any Loan
Party or Indemnitee, as applicable, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, any Loan
Document or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof, other than in
the case of any such damages incurred or paid by an Indemnitee to a third party
(including another Indemnitee) for which such Indemnitee is otherwise entitled
to indemnification pursuant to this Section 4.03.

 

(d)     Unless otherwise specified, all amounts due under this Section 4.03
shall be payable not later than thirty (30) days after written demand therefor.

 

Section 4.04     Successors and Assigns.

 

Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the permitted successors and assigns of
such party; and all covenants, promises and agreements by or on behalf of any
Guarantor or any Secured Party that are contained in this Agreement shall bind
and inure to the benefit of their respective permitted successors and assigns.
Except as provided in Section 10.04 of the Credit Agreement, no Guarantor may
assign any of its rights or obligations hereunder without the written consent of
the Administrative Agent.

 

Section 4.05     Representations and Warranties.

 

All representations and warranties made hereunder shall survive the execution
and delivery hereof. Such representations and warranties have been or will be
relied upon by the Administrative Agent and each other Secured Party, regardless
of any investigation made by any Secured Party or on its behalf and
notwithstanding that any Secured Party may have had notice or knowledge of any
Default at the time of any Borrowing, and shall continue in full force and

8



effect until this Agreement is terminated as provided in Section 4.11 hereof, or
with respect to any individual Guarantor until such Guarantor is otherwise
released from its obligations under this Agreement in accordance with the terms
hereof.

 

Section 4.06     Counterparts; Effectiveness; Several Agreement.

 

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
shall become effective when it shall have been executed by the Guarantors, the
Administrative Agent and the Collateral Agent and thereafter shall be binding
upon and inure to the benefit of each Guarantor, the Administrative Agent, the
Collateral Agent, the other Secured Parties and their respective permitted
successors and assigns, subject to Section 4.04 hereof. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging (including in .pdf format) means shall be effective as
delivery of a manually executed counterpart of this Agreement. This Agreement
shall be construed as a separate agreement with respect to each Guarantor and
may be amended, restated, modified, supplemented, waived or released with
respect to any Guarantor without the approval of any other Guarantor and without
affecting the obligations of any other Guarantor hereunder.

 

Section 4.07     Severability.

 

If any provision of this Agreement is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Agreement shall not be affected or impaired thereby and (b)
the parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

Section 4.08     Governing Law; Jurisdiction; Consent to Service of Process.

 

(a)     Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York without regard to conflicts of law
principles.

 

(b)     Jurisdiction. Each Guarantor, the Administrative Agent and the
Collateral Agent hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of any federal or state court
located in the borough of Manhattan in the City of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to any Loan Document (excluding the enforcement of the Security Documents to the
extent such security documents expressly provide otherwise), or for recognition
or enforcement of any judgment, and each of such parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such federal court. Each of such parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

9



(c)     Venue. Each Guarantor and each other party to this Agreement hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or any other Loan Document in any court referred to in clause (b)
of this Section 4.08. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(d)     Service of Process. Each Guarantor and each other party to this
Agreement irrevocably consents to service of process in the manner provided for
notices in Section 10.01 of the Credit Agreement. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

 

(e)     WAIVER OF JURY TRIAL. EACH GUARANTOR AND EACH OTHER PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH GUARANTOR AND EACH OTHER PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THE LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 4.08(e).

 

Section 4.09      [Reserved].

 

Section 4.10     Obligations Absolute.

 

To the fullest extent permitted by applicable Law, all rights of the Collateral
Agent, the Administrative Agent and the other Secured Parties hereunder and all
obligations of each Guarantor hereunder shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of the Credit
Agreement, any other Loan Document, any agreement with respect to any of the
Guaranteed Obligations or any other agreement or instrument relating to any of
the foregoing, (b) any change in the time, manner or place of payment of, or in
any other term of, all or any of the Guaranteed Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document, or any other agreement or instrument, (c)
any release or amendment or waiver of or consent under or departure from any
guarantee guaranteeing all or any of the Guaranteed Obligations or (d) subject
only to termination or release of a Guarantor’s obligations hereunder in
accordance with the terms of Section 4.11, but without prejudice to
reinstatement rights under Section 2.04,

10



any other circumstance that might otherwise constitute a defense available to,
or a discharge of, any Guarantor in respect of the Guaranteed Obligations or
this Agreement.

 

Section 4.11     Termination or Release.

 

(a)     This Agreement and the Guarantees made herein shall terminate with
respect to all Guaranteed Obligations when (i) all Commitments have expired or
been terminated and the Lenders have no further commitment to lend under the
Credit Agreement and (ii) all principal and interest in respect of each Loan and
all other Guaranteed Obligations (other than contingent obligations as to which
no claim has been asserted, obligations under Swap Agreements, Deposit
Obligations and the outstanding amount of LC Obligations related to any Letter
of Credit that has been cash collateralized, backstopped by a letter of credit
reasonably satisfactory to the applicable Issuing Bank or deemed reissued under
another agreement reasonably acceptable to the applicable Issuing Bank) shall
have been paid in full in cash, provided, however, that in connection with the
termination of this Agreement, the Administrative Agent may require such
indemnities as it shall reasonably deem necessary or appropriate to protect the
Secured Parties against (x) loss on account of credits previously applied to the
Guaranteed Obligations that may subsequently be reversed or revoked, and (y) any
obligations that may thereafter arise with respect to Swap Agreements the
obligations under which constitute Swap Obligations or documentation executed in
connection with Deposit Obligations to the extent not provided for thereunder.

 

(b)     A Guarantor shall automatically be released from its obligations
hereunder in the circumstances set forth in Section 9.09 of the Credit
Agreement.

 

(c)     In connection with any termination or release pursuant to clauses (a) or
(b) of this Section 4.11, the Administrative Agent and the Collateral Agent
shall promptly execute and deliver to any Guarantor, at such Guarantor’s
expense, all documents that such Guarantor shall reasonably request to evidence
such termination or release and shall perform such other actions reasonably
requested by such Guarantor to effect such release, including delivery of
certificates, securities and instruments. Any execution and delivery of
documents pursuant to this Section 4.11 shall be without recourse to or warranty
by the Administrative Agent or the Collateral Agent.

 

(d)     At any time that the respective Guarantor desires that the
Administrative Agent or the Collateral Agent take any of the actions described
in immediately preceding clause (c), it shall, upon request of the
Administrative Agent or the Collateral Agent, deliver to the Administrative
Agent an officer’s certificate certifying that the release of the respective
Guarantor is permitted pursuant to clause (a) or (b) of this Section 4.11. The
Administrative Agent and the Collateral Agent shall have no liability whatsoever
to any Secured Party as a result of any release of any Guarantor by it as
permitted (or which the Administrative Agent in good faith believes to be
permitted) by this Section 4.11.

 

Section 4.12     Additional Restricted Subsidiaries.

 

Each Restricted Subsidiary that is required to become a Guarantor pursuant to
Section 5.10 of the Credit Agreement shall enter into this Agreement as
Guarantor (for

11



avoidance of doubt, the Parent Borrower may cause any Domestic Restricted
Subsidiary that is not required to be a Guarantor to Guarantee the Obligations
by causing such Domestic Restricted Subsidiary to execute a Guaranty Supplement
in accordance with the provisions of this Section 4.12 and any such Domestic
Restricted Subsidiary shall be a Guarantor hereunder with the same force and
effect as if originally named as a Guarantor herein). Upon execution and
delivery by the Administrative Agent and a Restricted Subsidiary of a Guaranty
Supplement, such Restricted Subsidiary shall become a Guarantor hereunder with
the same force and effect as if originally named as a Guarantor herein. The
execution and delivery of any such instrument shall not require the consent of
any other Guarantor hereunder. The rights and obligations of each Guarantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Guarantor as a party to this Agreement.

 

Section 4.13     Recourse; Limited Obligations.

 

This Agreement is made with full recourse to each Guarantor and pursuant to and
upon all the warranties, representations, covenants and agreements on the part
of such Guarantor contained herein, in the Credit Agreement and the other Loan
Documents and otherwise in writing in connection herewith or therewith. It is
the desire and intent of each Guarantor and each applicable Secured Party that
this Agreement shall be enforced against each Guarantor to the fullest extent
permissible under applicable Law applied in each jurisdiction in which
enforcement is sought.

 

Section 4.14     Intercreditor Agreements.

 

The Guarantors, the Collateral Agent and the Administrative Agent acknowledge
that the exercise of certain of the Collateral Agent’s and the Administrative
Agent’s rights and remedies hereunder may be subject to, and restricted by, the
provisions of the Intercreditor Agreement. Except as specified herein, nothing
contained in the Intercreditor Agreement or any other Market Intercreditor
Agreement shall be deemed to modify any of the provisions of this Agreement,
which, as among the Guarantors, the Collateral Agent and the Administrative
Agent shall remain in full force and effect.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

12



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  GUARANTORS:       PHILOSOPHY COSMETICS, INC.       By: /s/ Eric Breitman    
Name: Eric Breitman     Title: Assistant Secretary           PHILOSOPHY, INC.  
    By: /s/ Eric Breitman     Name: Eric Breitman     Title: Assistant Secretary
          BIOTECH RESEARCH LABS, INC.       By:  /s/ Patrice de Talhouët     
Name: Patrice de Talhouët     Title: Senior Vice President           CALVIN
KLEIN COSMETIC CORPORATION       By: /s/  Jules Kaufman     Name: Jules Kaufman
    Title: Senior Vice President, General     Counsel & Secretary           COTY
PRESTIGE TRAVEL RETAIL AND EXPORT LLC       By:  /s/ Jules Kaufman     Name:
Jules Kaufman     Title: Vice President and Secretary

 

[Signature Page to Guaranty]

 



  COTY US LLC       By:  /s/ Jules Kaufman     Name: Jules Kaufman     Title:
Vice President and Secretary           DLI INTERNATIONAL HOLDING II CORP.      
    By: /s/ Jules Kaufman     Name: Jules Kaufman     Title: Senior Vice
President, General     Counsel & Secretary           GREEN ACQUISITION SUB INC.
          By: /s/ Jules Kaufman     Name: Jules Kaufman     Title: President    
      PHILOSOPHY BEAUTY CONSULTING LLC           By: /s/ Eric Breitman     Name:
Eric Breitman     Title: Assistant Secretary           RIMMEL INC.           By:
/s/ Jules Kaufman     Name: Jules Kaufman     Title: Vice President and
Secretary

 



  DLI INTERNATIONAL HOLDING I LLC       By:  /s/ Jules Kaufman       Name: Jules
Kaufman     Title: Senior Vice President, General     Counsel & Secretary      
    O P I PRODUCTS INC.       By: /s/ Patrice de Talhouët       Name: Patrice de
Talhouët     Title: Chief Financial Officer           PHILOSOPHY ACQUISITION
COMPANY, INC.       By: /s/ Eric Breitman     Name: Eric Breitman     Title:
Assistant Secretary           PHILOSOPHY MEZZANINE CORP.       By: /s/ Eric
Breitman     Name: Eric Breitman     Title: Assistant Secretary

 





  ADMINISTRATIVE AGENT AND COLLATERAL AGENT:           JPMORGAN CHASE BANK,
N.A.,
as Administrative Agent and as Collateral Agent           By:  /s/ Tony Young  
  Name: Tony Young     Title: Executive Director

 

[Signature Page to Guaranty]

 



SCHEDULE I TO GUARANTY

 

GUARANTORS

 

Guarantor State of Formation Philosophy Cosmetics, Inc. Arizona Philosophy, Inc.
Arizona Biotech Research Labs, Inc. Delaware Calvin Klein Cosmetic Corporation
Delaware Coty Prestige Travel Retail and Export LLC Delaware Coty US LLC
Delaware DLI International Holding II Corp. Delaware Green Acquisition Sub Inc.
Delaware Philosophy Beauty Consulting, LLC Delaware Rimmel Inc. Delaware DLI
International Holding I LLC Delaware O P I Products Inc. Delaware Philosophy
Acquisition Company, Inc. Delaware Philosophy Mezzanine Corp. Delaware

 



EXHIBIT I TO GUARANTY

 

FORM OF GUARANTY SUPPLEMENT

 

SUPPLEMENT, dated as of               , 20     (this “Supplement”), to the
Guaranty, dated as of October 27, 2015, among the Guarantors party thereto from
time to time and JPMorgan Chase Bank, N.A., as Administrative Agent and
Collateral Agent for the Secured Parties (as amended, restated, amended and
restated, replaced, supplemented and/or otherwise modified from time to time,
the “Guaranty”).

 

A.     Reference is made to the Credit Agreement, dated as of October 27, 2015
(as amended, restated, amended and restated, refinanced, replaced, extended,
supplemented and/or otherwise modified from time to time, the “Credit
Agreement”), among Coty Inc., a Delaware corporation (the “Parent Borrower”),
the lenders party thereto from time to time, JPMorgan Chase Bank, N.A., as
Administrative Agent and Collateral Agent, and the other parties thereto from
time to time.

 

B.     Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement or the Guaranty, as
applicable.

 

C.     The Guarantors have entered into the Guaranty in order to induce (x) the
Lenders to make Loans to the Parent Borrower and the Issuing Banks to issue
Letters of Credit, (y) certain Secured Parties to enter into and/or maintain
Swap Agreements the obligations under which constitute Swap Obligations and (z)
certain Secured Parties to enter into arrangements with the obligations under
which constitute Deposit Obligations. Section 4.12 of the Guaranty provides that
additional Restricted Subsidiaries of the Borrowers may become Guarantors under
the Guaranty by execution and delivery of an instrument in the form of this
Supplement. The undersigned Restricted Subsidiary (the “New Subsidiary”) is
executing this Supplement in accordance with the requirements of the Credit
Agreement, or as directed by the Parent Borrower in its sole discretion, to
become a Guarantor under the Guaranty.

 

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

 

Section 1.     In accordance with Section 4.12 of the Guaranty, the New
Subsidiary by its signature below becomes a Guarantor under the Guaranty with
the same force and effect as if originally named therein as a Guarantor and the
New Subsidiary hereby (a) agrees to all the terms and provisions of the Guaranty
applicable to it as a Guarantor thereunder and (b) represents and warrants that
the representations and warranties made by it as a Guarantor thereunder are true
and correct in all material respects on and as of the date hereof, provided
that, to the extent that such representations and warranties specifically refer
to an earlier date, they shall be true and correct in all material respects as
of such earlier date. Each reference to a “Guarantor” in the Guaranty shall be
deemed to include the New Subsidiary as if originally named therein as a
Guarantor. The Guaranty is hereby incorporated herein by reference.

 

Section 2.     The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in

 



accordance with its terms, except as such enforceability may be subject to
applicable bankruptcy, insolvency, reorganization, moratorium, capital
impairment, recognition of judgments, recognition of choice of law, enforcement
of judgments or other similar laws or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law and other matters which are set
out as qualifications or reservations as to matters of law of general
application in any legal opinion delivered to the Administrative Agent in
connection with this Supplement and any other Loan Documents in connection
herewith.

 

Section 3.     This Supplement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when it shall have been
executed by the New Subsidiary, the Administrative Agent and the Collateral
Agent and thereafter shall be binding upon and inure to the benefit of each
Guarantor, the Administrative Agent, the Collateral Agent, the other Secured
Parties and their respective permitted successors and assigns, subject to
Section 4.04 of the Guaranty. Delivery of an executed counterpart of a signature
page of this Supplement by facsimile or other electronic imaging (including in
.pdf format) means shall be effective as delivery of a manually executed
counterpart of this Supplement.

 

Section 4.     Except as expressly supplemented hereby, the Guaranty shall
remain in full force and effect, subject to the termination of the Guaranty
pursuant to Section 4.11 thereof.

 

Section 5.

 

(a)     THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.

 

(b)     The other terms of Section 4.08 of the Guaranty with respect to
submission to jurisdiction, venue, waiver of jury trial and consent to service
of process are incorporated herein by reference, mutatis mutandis, and the
parties hereto agree to such terms.

 

Section 6.     If any provision of this Supplement is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Supplement shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

Section 7.     All communications and notices hereunder shall be in writing and
given as provided in Section 4.01 of the Guaranty.

 

Section 8.     The New Subsidiary agrees to reimburse the Administrative Agent
for its reasonable and documented out-of-pocket expenses in connection with this
Supplement as provided in Section 4.03(a) of the Guaranty.

 



IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Guaranty as of the day and year first above
written.

 

  [NAME OF NEW SUBSIDIARY]         By:       Name:     Title:         JPMORGAN
CHASE BANK, N.A.,
as Administrative Agent and Collateral Agent         By:       Name:     Title:

 